EXECUTION COPY


SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), is made
as of October 25, 2017, by and among Fifth Street Senior Floating Rate Corp., as
the collateral manager (in such capacity, the “Collateral Manager”), and as the
seller (in such capacity, the “Seller”), FS Senior Funding II LLC, as the
borrower (the “Borrower”), Citibank, N.A., as administrative agent (the
“Administrative Agent”) and Citibank, N.A., as the sole lender (the “Lender”).
RECITALS
WHEREAS, the Collateral Manager, the Seller, the Borrower, the Administrative
Agent, the Lender and Wells Fargo Bank, National Association, as Collateral
Agent, are parties to that certain Loan and Security Agreement, dated as of
January 15, 2015 (as the same has been previously amended and may be amended,
modified, waived, supplemented, restated or replaced from time to time, the
“Loan and Security Agreement”);
WHEREAS, the Borrower and the Collateral Manager have informed the
Administrative Agent and the Lender that the Asset Purchase Transaction was
consummated on October 17, 2017;
WHEREAS, pursuant to and in accordance with Section 13.1 of the Loan and
Security Agreement, the Collateral Manager and the Borrower desire to, and have
requested that the Administrative Agent and the Lender agree to, amend certain
provisions of the Loan and Security Agreement as provided herein;
WHEREAS, subject to the terms and conditions of this Amendment, the
Administrative Agent and Lenders constituting at least the Required Lenders are
willing to agree to such amendments to the Loan and Security Agreement.
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Defined Terms. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings ascribed thereto in the Loan and Security
Agreement.
2.Amendments. The Loan and Security Agreement is hereby amended, modified and
supplemented as follows:
Clause (f) of the defined term “Collateral Manager Event of Default” in Section
1.1 is hereby amended by deleting it in its entirety and replacing it with the
following:
(f) any change in the management of the Collateral Manager (whether by
resignation, termination, disability, death or otherwise) whereby Edgar Lee
ceases to be actively involved in the operations of the Collateral Manager, and
such person is not replaced with another individual or individuals reasonably
acceptable to the Controlling Lender within 30 days of such event;


3.Reaffirmation. Except to the extent expressly amended by this Amendment, the
terms and conditions of the Loan and Security Agreement and other Transaction
Documents shall remain in full force and effect. Each of the Transaction
Documents, including the Loan and Security Agreement, and any and all other
agreements, documents or instruments now or hereafter executed and/or delivered
pursuant to the terms hereof or pursuant to the terms of the Loan and Security
Agreement as amended hereby, are hereby amended so that any reference in such
Transaction Documents to the Loan and Security Agreement, whether direct or
indirect, shall mean a reference to the Loan and Security Agreement as amended
hereby. This Amendment shall constitute a Transaction Document under the Loan
and Security Agreement.
4.Miscellaneous.     This Amendment may be executed in counterparts, each of
which shall be and all of which, when taken together, shall constitute one
binding agreement. The Article and/or Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day, month and
year first above written.
BORROWER


FS SENIOR FUNDING II LLC

By:    Oaktree Strategic Income Corporation
Its:     Designated Manager


By:    Oaktree Capital Management, L.P.
Its:     Investment Advisor


By: /s/ Mary Gallegly     
Name:    Mary Gallegly
Title:    Vice President, Legal




By: /s/ Brian Price     
Name:    Brian Price
Title:    Vice President














[SIGNATURES CONTINUE ON FOLLOWING PAGE]




COLLATERAL MANAGER:
OAKTREE STRATEGIC INCOME CORPORATION




By:     Oaktree Capital Management, L.P.
Its:      Investment Adviser




By: /s/ Mary Gallegly     
Name:    Mary Gallegly
Title:    Vice President, Legal




By: /s/ Brian Price     
Name:    Brian Price
Title:    Vice President


THE ADMINISTRATIVE AGENT:
CITIBANK, N.A., in its capacity as Administrative Agent


By: /s/ Brett Bushinger              
Name: Brett Bushinger
Title: Vice President




LENDER:


CITIBANK, N.A.,




By: /s/ Brett Bushinger              
Name: Brett Bushinger
Title: Vice President














US-DOCS\95296274.3